DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,361,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generic to a species or sub-genus claimed in the aforementioned patent (i.e., the entire scope of one or more of the present claims fall within the scope of one or more of the claims of the aforementioned patent).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Greisson et al., US 2015/0317293 A1.
Regarding claim 1, Greisson teaches a message processing method, comprising: 
Obtaining, by a client from a different client, a communication message generated by the different client. Greisson discloses receiving a communication message from another device. Greisson ¶ 33.
Wherein the generation of the communication message comprises (i) a switch from a normal input mode to a full-screen input mode based on detection of an amount of message content being entered at a message input interface of the different client exceeds a threshold, wherein under the normal input mode, the message input interface occupies less than an entire content display area of the different client, and (ii) an expansion of the message input interface to occupy the entire content display area of the different client under the full-screen input mode. Greisson discloses expanding a message input interface (i.e., “text input field”) to occupy the content display area (i.e., “history region”). Greisson ¶¶ 42-44. The expansion may be triggered based on an amount of content being entered into the input interface exceeding a threshold (i.e., “maximum available length”). Id. ¶¶ 40-41. The natural result of continued expansion of the message input interface would be that the message input interface would occupy the entire content display area. See id. ¶ 44.
Parsing, by the client, the communication message. The term “parsing” has been interpreted to comprise analyzing or processing. Greisson discloses processing a received communication message. Greisson ¶ 33.
Displaying, by the client, the message content obtained through parsing the communication message. Greisson ¶ 33, fig. 2A.
Regarding claim 2, which depends on claim 1, Greisson teaches wherein: in the normal input mode, the different client displays a different communication message in a first sub-area of a content display area of a session interface and displays the message input interface in a second sub-area of the content display area of the session interface. Greisson fig. 2A.
Regarding claim 3, which depends on claim 2, Greisson teaches wherein: a size of the message input interface in the full-screen input mode is greater than a size of the message input interface in the normal input mode; and the size of the message input interface in the full-screen input mode is a size of the content display area. Greisson figs. 2A-2C, ¶¶ 40-44.
Regarding claim 4, which depends on claim 2, Greisson teaches wherein the expansion [sic] the display of the message input interface comprises: a merge of the first sub-area into the second sub-area; and a conversion of the first sub-area for displaying the message input interface. Greisson figs. 2A-2C, ¶¶ 40-44.
Regarding claim 5, which depends on claim 1, Greisson teaches wherein: the normal input mode provides a basic editing function for editing the message content 24in the message input interface; and the full-screen input mode provides the basic editing function and an extended editing function different from the basic editing function for editing the message content in the message input interface. Greisson discloses a basic editing function (i.e., input via the keyboard) and a different, extended editing function (i.e., touch events/pointer events). Greisson ¶ 38. The input modes may support these editing functions. Id.
Regarding claim 6, which depends on claim 1, Greisson teaches wherein the communication message comprises at least one of the following elements: text, picture, video, audio, and document. Greisson explicitly states that the communication message may comprise at least text or picture (i.e., “graphical”) content. Greisson ¶¶ 35, 40. Greisson also states that the communication message may be an SMS message. Id. ¶ 23. SMS supports the transfer of text, picture, video, audio, or documents.
Regarding claim 7, which depends on claim 1, Greisson teaches wherein parsing the communication message comprises parsing the communication message by invoking an advanced processing module. Greisson ¶ 33.
Claims 8-14 are drawn to instructions stored in a medium that implement the methods recited in claims 1-7, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claims 15-20 are drawn to a system that implements the methods recited in claims 1-6, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144